DETAILED ACTION
This Office Action is in response to arguments filed on September 27, 2021 for Continuation Application # 16/207,599 filed on December 03, 2018 in which claims 1-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-21 are pending, of which claims 1 and 3-21 are rejected under 35 U.S.C. 103.

Claims 1, 4, 7, 13, 20 and 21 are amended.
Claim 2 is canceled
No claims are newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over Seong-hoon Kim US 2012/0011127 A1 (hereinafter ‘Kim’) in view of Hopeman IV et al. US 2015/0088885 A1 (hereinafter ‘Hopeman’).

As per claim 1, Kim disclose, A method for storing (Kim: paragraph 0010: disclose data stored is allocated to storage device) and retrieving data (Kim: paragraph 0010: disclose searching ‘retrieving’ the database to an input query), the method comprising: 
receiving (Kim: paragraph 0084: disclose data to be inserted into a table, which implies that data is received to be inserted), via a computing processor (Kim: paragraph 0128: disclose computer system which means that the method is performed by a computer processor), a plurality of data records, each of the plurality of data records having a sequentially changing data value and an other data value (Kim: paragraph 0056: disclose a data file with one or more ‘plurality’ records and examiner believes the prior art is not explicit on having a sequentially changing data values. Examiner interprets this as organizing data and will discuss in reference to secondary art below); 
for each data record in the plurality of data records (Kim: paragraph 0056: disclose a data file with one or more ‘plurality’ records): 
causing the data record to be aggregated and stored with other data records in a first data storage container (Kim: paragraph 0010: disclose data in table form is stored is allocated to the first storage device ‘container’ and examiner would discuss data record to be aggregated in secondary art below as organizing data) corresponding to a sequential data storage space based on and ordered by the sequentially changing data value of the data record (Kim: paragraph 0056: disclose a data file with one or more ‘plurality’ records and examiner believes the prior art is not explicit on having a sequentially changing data values, however, in paragraph 0112 disclose row ID as sequentially changing data value of the data record. Examiner interprets this as organizing data and will discuss in reference to secondary art below), and 
causing the data record to be aggregated and stored with other data records in a second data storage container (Kim: paragraph 0010: disclose data in table form with index information is stored is allocated to the second storage device ‘container’ and examiner would discuss data record to be aggregated in secondary art below as organizing data) corresponding to a finite data storage space, wherein the second data storage container is different from the first data storage container (Kim: paragraph 0013: disclose first storage device is SSD and second storage device comprises a disk drive), wherein the data records in the second data storage container are aggregated and stored based on the other data value (Kim: paragraph 0056: disclose a data file with one or more ‘plurality’ records and examiner believes the prior art is not explicit on having an other data value. Examiner interprets this as organizing data and will discuss in reference to secondary art below); 
receiving a query against the plurality of data records (Kim: paragraph 0109: disclose query is received and determines whether a request to be executed is a data search request); 
determining whether the query is best evaluated in the sequential data storage space or the finite data storage space (Kim: paragraph 0110: disclose search request determine whether to use an index scanning method or full table scanning. Examiner understand the prior art is not explicitly teaches sequential data space and finite data space, which examiner interprets as data organization); 
retrieving a first retrieved plurality of data records from the first data storage container when the query is best evaluated in the sequential data storage space(Kim: paragraph 0112: disclose reads ‘retrieve’ data regarding the found row position of the table from the SSD); and 
Kim: paragraph 0111: disclose reads ‘retrieve’ the index information from the HDD to a search condition of the query).
It is noted, however, Kim did not specifically detail the aspects of
causing the data record to be aggregated and stored with other data records in a first data storage container corresponding to a sequential data storage space based on and ordered by the sequentially changing data value of the data record, and 
causing the data record to be aggregated and stored with other data records in a second data storage container corresponding to a finite data storage space, wherein the second data storage container is different from the first data storage container, wherein the data records in the second data storage container are aggregated and stored based on the other data value as recited in claim 1.
On the other hand, Hopeman achieved the aforementioned limitations by providing mechanisms of
. causing the data record to be aggregated (Hopeman: paragraph 0037: disclose aggregating data using a data structure) and stored with other data records in a first data storage container (Kim: paragraph 0010: disclose data in table form is stored is allocated to the first storage device ‘container’ and Hopeman: Paragraph 0083: disclose storage containers) corresponding to a sequential data storage space based on and ordered by the sequentially changing data value of the data record (Hopeman: paragraph 0049: disclose sequences of set identifier include a number of identifiers), and 
Hopeman: paragraph 0037: disclose aggregating data using a data structure) and stored with other data records in a second data storage container (Kim: paragraph 0010: disclose data in table form with index information is stored is allocated to the second storage device and Hopeman: Paragraph 0083: disclose storage containers) corresponding to a finite data storage space, wherein the second data storage container is different from the first data storage container (Kim: paragraph 0013: disclose first storage device is SSD and second storage device comprises a disk drive), wherein the data records in the second data storage container are aggregated and stored based on the other data value (Hopeman: Paragraph 0037: disclose range of values, which are consider as other data values and fig. 1 disclose other values).
Kim and Hopeman are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Query systems”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Kim and Hopeman because they are both directed to query systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Hopeman with the method described by Kim in order to solve the problem posed.
The motivation for doing so would have been to densely grouping and aggregating dimensional data (Hopeman: Paragraph 0002). 


As per claim 3, most of the limitations of this claim have been noted in the rejection of claim 1 above.
It is noted, however, Kim did not specifically detail the aspects of
wherein the data records in the second data storage container share a common other data value or a common range of the other data value as recited in claim 3.
On the other hand, Hopeman achieved the aforementioned limitations by providing mechanisms of 
wherein the data records in the second data storage container share a common other data value or a common range of the other data value (Hopeman: paragraph 0037: disclose range of values that actually occurs in the dimension).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Kim disclose, stored with other data records in a first data storage container (Kim: paragraph 0010: disclose data in table form is stored is allocated to the first storage device ‘container’ and examiner would discuss data record to be aggregated in secondary art below as organizing data) based on and ordered by the sequentially changing data value of the data record comprises appending the data record to the end of the other data records or inserting the data record among the other data records in the first data storage container (Kim: paragraph 0084: disclose data to be inserted into a table, which implies that data is received to be inserted).
It is noted, however, Kim did not specifically detail the aspects of
wherein causing the data record to be aggregated as recited in claim 4.
On the other hand, Hopeman achieved the aforementioned limitations by providing mechanisms of
wherein causing the data record to be aggregated (Hopeman: paragraph 0037: disclose aggregating data using a data structure).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Kim disclose, stored with other data records in a second data storage container (Kim: paragraph 0010: disclose data in table form with index information is stored is allocated to the second storage device ‘container’ and examiner would discuss data record to be aggregated in secondary art below as organizing data).
It is noted, however, Kim did not specifically detail the aspects of
wherein causing the data record to be aggregated and comprises inserting the data record among the other data records based on the other data value as recited in claim 5.
On the other hand, Hopeman achieved the aforementioned limitations by providing mechanisms of
wherein causing the data record to be aggregated (Hopeman: paragraph 0037: disclose aggregating data using a data structure) and comprises inserting the data Hopeman: paragraph 0090: disclose the data is appended ‘inserting’ to data in a non-empty container).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Kim disclose, stored with other data records in a second data storage container (Kim: paragraph 0010: disclose data in table form with index information is stored is allocated to the second storage device ‘container’ and examiner would discuss data record to be aggregated in secondary art below as organizing data).
It is noted, however, Kim did not specifically detail the aspects of
wherein causing the data record to be aggregated and comprises appending the data record to the end of the other data records in the second data storage container as recited in claim 6.
On the other hand, Hopeman achieved the aforementioned limitations by providing mechanisms of
wherein causing the data record to be aggregated (Hopeman: paragraph 0037: disclose aggregating data using a data structure) and comprises appending the data record to the end of the other data records in the second data storage container (Hopeman: paragraph 0090: disclose the data is appended ‘inserting’ to data in a non-empty container).

Kim: paragraph 0112: disclose row ID as sequentially increasing data value of the data record): remaining limitations are similar to claim 1. Therefore, examiner rejects these limitations under the same rationale as claim 1.

As per claim 8, most of the limitations of this claim have been noted in the rejection of claim 7 above. In addition, Kim disclose, wherein each data record further comprises a third data value, and wherein the method further comprises: for each data record in the plurality of data records, and stored, in the first data storage container or the second data storage container, with other data records having a same third value (Kim: paragraph 0117:  disclose the second storage contains an index of the table stored in first storage. Therefore, the same third value would be in the first and second data storage ‘container’ and examiner would discuss data record to be aggregated in secondary art below as organizing data).
It is noted, however, Kim did not specifically detail the aspects of
causing the data record to be aggregated as recited in claim 8.
On the other hand, Hopeman achieved the aforementioned limitations by providing mechanisms of
causing the data record to be aggregated (Hopeman: paragraph 0037: disclose aggregating data using a data structure).


It is noted, however, Kim did not specifically detail the aspects of
wherein the data records in the second data storage container share a common other data value or common range of the other data value as recited in claim 9.
On the other hand, Hopeman achieved the aforementioned limitations by providing mechanisms of
wherein the data records in the second data storage container share a common other data value or common range of the other data value (Hopeman: paragraph 0037: disclose range of values that actually occurs in the dimension).

As per claim 10, most the remaining limitations are similar to claims 4 and 7. Therefore, examiner rejects these limitations under the same rationale as claims 4 and 7.

As per claim 11, most the remaining limitations are similar to claim 5. Therefore, examiner rejects these limitations under the same rationale as claim 5.

As per claim 12, most the remaining limitations are similar to claim 6. Therefore, examiner rejects these limitations under the same rationale as claim 6.

As per claim 13, Kim disclose, A method for storing and retrieving event data records, the method comprising: receiving, via a computing processor, a plurality of Kim: paragraph 0112: disclose row ID as sequentially data value of the data record and event data records are considered by examiner as data records): remaining limitations are similar to claim 1. Therefore, examiner rejects these limitations under the same rationale as claim 1.

As per claim 14, most the remaining limitations are similar to claim 8. Therefore, examiner rejects these limitations under the same rationale as claim 8.

As per claim 15, most the remaining limitations are similar to claim 10. Therefore, examiner rejects these limitations under the same rationale as claim 10.

As per claim 16, most the remaining limitations are similar to claim 11. Therefore, examiner rejects these limitations under the same rationale as claim 11.

As per claim 17, most the remaining limitations are similar to claim 5. Therefore, examiner rejects these limitations under the same rationale as claim 5.

As per claim 18, most the remaining limitations are similar to claim 12. Therefore, examiner rejects these limitations under the same rationale as claim 12.

As per claim 19, most of the limitations of this claim have been noted in the rejection of claim 13 above. In addition, Kim disclose, wherein the event data record Kim: paragraph 0056: disclose records are in a data file in a table form. Examiner argues that the event data is just a type of data which computer just considers as records in a table).

As per claim 20, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Kim disclose, presenting the first retrieved plurality of data records when the query is best evaluated in the sequential data storage space or the second retrieved plurality of data records when the query is best evaluated in the finite data storage space (Kim: Fig. 8 Element S880: disclose a search results).

As per claim 21, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Kim disclose, wherein the first retrieved plurality of data records is responsive to the query when the query is best evaluated in the sequential data storage space, and wherein the second retrieved plurality of data records is responsive to the query when the query is best evaluated in the finite data storage space (Kim: Fig. 8 Element S880: disclose a search results).

Response to Arguments

Applicant's arguments filed on September 27, 2021 have been fully considered but they are not persuasive. 
Examiner’s response to applicant’s argument related to claim 1. 
Applicant argues neither Kim nor Hopeman teach ‘causing the data record to be aggregated and stored with other data records in a first data storage container corresponding to a sequential data storage space based on and ordered by the sequentially changing data value of the data record, and 
causing the data record to be aggregated and stored with other data records in a second data storage container corresponding to a finite data storage space, wherein the second data storage container is different from the first data storage container, wherein the data records in the second data storage container are aggregated and stored based on the other data value’. Examiner respectfully disagrees with applicant’s argument.  Examiner interprets these claim limitations under BRI (Broadest Reasonable Interpretation) guidelines where examiner without importing limitations from the specification into the claims unnecessarily. Examiner equates the containers are cited in the claim limitations to the Kim’s teaching of storage devices. Claim limitations are of storing the same data in two different data storage containers and examiner equate these limitations to teachings in Kim’s prior-art where in paragraph 0010 of storing the same data in two different storage devices ‘containers’. Examiner understands that the data is formatted in the storage containers in the invention is different from the teachings of Kim reference. However, when examiner interprets the claim limitations under BRI guidelines, the data that stored in two different storage devices are in different format, which are in the first format of table form and second format of index form of the same data as in first format. The instant invention 

MPEP 2106.II.C
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent US 5,710,915 A	 disclose “Method for accelerating access to a database clustered partitioning”
US Patent US 5,652,879 A	 disclose “Dynamic value mechanism for computer storage container manager enabling access of objects by multiple application programs”
US Patent US 5,649,181 A disclose “Method and apparatus for indexing database columns with bit vectors”
US Patent US 5,568,639 A disclose “Method and apparatus for providing an object-oriented file structuring system on a computer”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159